2020 IL App (2d) 200225
                         Nos. 2-20-0225 & 2-20-0226 cons.
                           Opinion filed August 7, 2020
______________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re Tr. A. and Ty. A., Minors                   ) Appeal from the Circuit Court
                                                  ) of De Kalb County.
                                                  )
                                                  ) Nos. 18-JA-46
                                                  )      18-JA-47
                                                  )
                                                  ) Honorable
(The People of the State of Illinois, Petitioner- ) Ronald G. Matekaitis,
Appellee v. Patricia N., Respondent-Appellant).) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court, with opinion.
       Justices Zenoff and Schostok concurred in the judgment and opinion.

                                              OPINION

¶1     Respondent, Patricia N., appeals from an order of the circuit court of De Kalb County,

finding that she was an unfit parent and that it was in the best interests of her minor children, Tr.

A. and Ty. A, that respondent’s parental rights be terminated. On appeal, respondent argues that

the trial court failed to make sufficient findings of fact to support its determinations as to unfitness

and best interests. Alternatively, respondent argues that the trial court erred in expediting the

termination of her parental rights. For the reasons set forth below, we affirm.

¶2                                       I. BACKGROUND
2020 IL App (2d) 200225


¶3      Respondent is the biological mother of Tr. A., born March 24, 2015, and Ty. A., born April

8, 2017. The parental rights of Tr. A.’s and Ty. A.’s biological father also were terminated but are

not at issue in this appeal.

¶4      On August 21, 2018, the police were contacted because of concerns regarding respondent’s

care of Tr. A.’s and Ty. A.’s older sister, Ta. A. (born December 29, 2009). Ta. A. has cerebral

palsy, epilepsy, and global developmental delay. She is also nonverbal and requires a G-tube for

feeding and a wheelchair. When the police arrived at the home, respondent became agitated and

violent, and she fought with her boyfriend’s brother because he called emergency medical services.

Ta. A. was lying in her own urine and feces and was covered in vomit. It appeared that her diaper

had not been changed in days. The entry point of Ta. A.’s feeding tube was infected, and she

appeared malnourished. Her stomach was distended, and she appeared to be anorexically thin. Ta.

A. was transported to a hospital. In addition to severe malnourishment and rotting teeth, she had

multiple open wounds with maggots in the wounds. There was a severe wound between her anus

and vagina from not being moved, and she had multiple bed sores on her body, including a stage-

two ulcer and a stage-four genital ulcer. Respondent was charged with felony neglect.

¶5      When the Department of Children and Family Services (DCFS) became involved in the

case, Tr. A. and Ty. A. had three siblings—Ta. A., Tan. A. (born January 15, 2008), and R.A.

(born January 3, 2009). All of the children were in respondent’s care. Also, while the case was

pending, respondent gave birth to J.W. (born December 25, 2018). Since February 2018,

respondent had six indicated reports of abuse and neglect.




                                               -2-
2020 IL App (2d) 200225


¶6     Relevant to this appeal, on August 22, 2018, the State filed three-count petitions for

adjudications of wardship with respect to Tr. A. and Ty. A. 1 The petitions alleged that Tr. A. and

Ty. A. were neglected in the following ways: (1) respondent failed to provide proper medical and

remedial care in that their sibling was severely malnourished and had “cuts, bruises, welts,

abrasions and oral injuries, severe wounds on her body, including a stage four ulcer and a stage

two ulcer, infected feeding tube, and or bed sores”; (2) their parents failed to provide remedial care

in that they failed to provide Tr. A.’s and Ty. A.’s sibling with appropriate supervision, a clean

home, or food in the home; and (3) Tr. A.’s and Ty. A.’s environment was injurious to their welfare

in that respondent failed to cooperate with her “agreed to intact case from August 2, 2018, and that

[respondent] has failed to cooperate with services.” The State subsequently amended the

adjudication petitions to add two counts alleging that Tr. A.’s and Ty. A.’s environment was

injurious to their welfare in that their father was “unwilling to care for children and has informed

DCFS to [sic] same” and was “unable to care for children and cannot appropriately provide for the

minors.”

¶7     A shelter-care hearing on the adjudication petitions was held on August 23, 2018. The trial

court entered orders on that date, appointing counsel to represent respondent and appointing a

guardian ad litem (GAL) to represent Tr. A. and Ty. A. The trial court found probable cause to

believe that Tr. A. and Ty. A. were neglected. It also found that there was an immediate and urgent

necessity to remove Tr. A. and Ty. A. from the home, despite reasonable efforts to keep them in

the home, and that leaving Tr. A. and Ty. A. in the home was contrary to their health, welfare, and



       1
           Respondent’s parental rights with respect to her other children are not at issue in this

appeal. We discuss the facts as they pertain to Tr. A. and Ty. A.


                                                -3-
2020 IL App (2d) 200225


safety. The court placed temporary custody of Tr. A. and Ty. A. with DCFS and provided for

supervised visitation to be monitored by DCFS. Tr. A. and Ty. A. were placed in the care of a

relative.

¶8      On September 12, 2018, DCFS implemented a sibling visitation and contact plan, which

included a no-contact order between respondent and all of her children until further notice.

Subsequently, on October 26, 2018, the trial court entered an order allowing supervised visitation

for respondent at DCFS’s discretion. Respondent initially was allowed weekly supervised

visitation. Her supervised visitation was later reduced to twice a month and then to once a month.

¶9      The trial court entered adjudicatory orders on February 22, 2019. Respondent stipulated

that the State could meet its burden on all counts of the amended adjudication petitions except

count I. On the basis of the stipulation, the trial court found Tr. A. and Ty. A. neglected in that

they suffered from a lack of support, education, or remedial care (705 ILCS 405/2-3(1)(a) (West

2018)) and were in an environment that was injurious to their welfare (705 ILCS 405/2-3(1)(b)

(West 2018)).

¶ 10    On March 29, 2019, the trial court held a dispositional hearing. The trial court entered

dispositional orders, finding, after considering the evidence and the dispositional report, that

respondent was unfit, unable, and unwilling to care for, protect, train, educate, supervise, or

discipline Tr. A. and Ty. A. and that placement with respondent was contrary to Tr. A.’s and Ty.

A.’s health, safety, and best interests. The trial court further found that reasonable efforts and

appropriate services aimed at family reunification could not prevent or eliminate the need to

remove Tr. A. and Ty. A. from the home and that leaving Tr. A. and Ty. A. in the home was

contrary to their health, welfare, and safety. The trial court adjudicated Tr. A. and Ty. A. neglected,

made them wards of the court, and placed custody and guardianship with DCFS. In the orders, the


                                                 -4-
2020 IL App (2d) 200225


trial court also noted that respondent was not present and denied her motion to continue the

dispositional hearing.

¶ 11      Following a permanency-review hearing, the trial court entered permanency orders on June

28, 2019. The trial court found, after considering the DCFS service plan and report and the

testimony, that the appropriate permanency goal was for Tr. A. and Ty. A. to return home within

12 months but that respondent had not made reasonable efforts toward the goal. The trial court

ordered that custody and guardianship of Tr. A. and Ty. A. remain with DCFS. The trial court also

ordered that respondent comply with the terms of the service plan and correct the conditions that

required Tr. A. and Ty. A. to be in DCFS’s care or she would risk termination of her parental

rights.

¶ 12      On December 12, 2019, and December 13, 2019, the State filed “Motion[s] For Expedited

Termination of Parental Rights And Appointment Of A Guardian With Power To Consent To

Adoption” (motions to expedite termination of parental rights) with respect to Ty. A. and Tr. A.,

respectively. The motions are identical, with the exception of the identification of Ty. A. and Tr.

A. The State alleged that respondent was an unfit parent on seven counts: (1) failure to maintain a

reasonable degree of interest, concern, or responsibility as to Tr. A.’s and Ty. A.’s welfare (750

ILCS 50/1(D)(b) (West 2018)); (2) repeated or continuous and substantial neglect of Tr. A. and

Ty. A. (750 ILCS 50/1(D)(d) (West 2018)); (3) extreme and repeated or continuous cruelty to Tr.

A. and Ty. A. (750 ILCS 50/1(D)(e) (West 2018)); (4) failure to protect Tr. A. and Ty. A. from

conditions within the environment injurious to their welfare (750 ILCS 50/1(D)(g) (West 2018));

(5) commission of misconduct toward Tr. A. and Ty. A. (750 ILCS 50/1(D)(h) (West 2018));

(6) depravity (750 ILCS 50/1(D)(i) (West 2018)); and (7) repeated or continuous failure to provide

Tr. A. and Ty. A. with adequate food, clothing, or shelter although physically and financially able


                                                -5-
2020 IL App (2d) 200225


(750 ILCS 50/1(D)(o) (West 2018)). The State also alleged that termination of respondent’s

parental rights was in the best interests and welfare of Tr. A. and Ty. A.

¶ 13   As grounds to expedite termination of respondent’s parental rights, the State alleged

aggravating circumstances. Namely, the State alleged that Tr. A. and Ty. A., or another child of

respondent, were tortured or chronically abused (705 ILCS 405/1-2(1)(a)(i)(B), (C) (West 2018)),

and that this was an extreme case in which respondent’s incapacity to care for Tr. A. and Ty. A.,

along with a poor prognosis for rehabilitation due to respondent’s lack of engagement in services,

justified expedited termination (705 ILCS 405/1-2(1)(c) (West 2018)).

¶ 14   Following a permanency-review hearing on December 20, 2019, the trial court entered an

order finding that respondent had made neither reasonable and substantial progress nor reasonable

efforts toward Tr. A.’s and Ty. A.’s return home. The trial court further found that the appropriate

permanency goal was substitute care pending termination of parental rights.

¶ 15   On February 28, 2020, the trial court conducted a termination-of-parental-rights hearing

with respect to Tr. A. and Ty. A. (and their siblings Ta. A., Tan. A., and R.A.); respondent was not

present. 2 At the start of the unfitness phase, the DCFS service plans, its investigative packet, and

Ta. A.’s medical records were admitted into evidence. The State called as a witness Rachel

Williams, a permanency specialist with DCFS and the caseworker assigned to the children.

Williams testified regarding the mental health services that were recommended for respondent. In

October 2018, respondent was referred for counseling. She attended 4 of 13 recommended sessions

and was unsatisfactorily discharged from the counseling in May 2019. Meanwhile, a psychological

evaluation was recommended. The evaluation was scheduled three times but respondent never



       2
           We note that the transcript of the termination hearing is the only transcript in the record.


                                                  -6-
2020 IL App (2d) 200225


attended. A psychiatric evaluation also was recommended, to obtain treatment for depression, but

respondent did not follow through with the evaluation. In light of respondent’s history of substance

abuse, positive drug screens, and failure to appear for services, an evaluation for substance abuse

was recommended. The evaluation was scheduled for May 2019, and transportation was arranged,

but respondent failed to appear.

¶ 16   Moreover, Williams testified that, in October 2018, respondent was referred for parent

education. She attended 6 of 10 scheduled group sessions and was recommended for participation

in the next parenting group session, which began in July 2019. However, she failed to attend.

Respondent attended four individual sessions for parent education and four parent coaching

observations but failed to make satisfactory progress and failed to maintain communication with

the provider. She was discharged from the parenting services in October 2019 but reinitiated the

services in February 2020—shortly before the termination hearing. Williams further testified that

respondent was referred for habilitation services to address issues with “cleanliness in the home,

providing stability, finding and maintaining income and the means to meet the needs of her

children.” Respondent attended 4 of 13 recommended sessions, did not reengage in those services,

and had been homeless since June 2019.

¶ 17   The State questioned Williams as to respondent’s progress toward the return of her

children:

               “Q. Over the course of the entire time that this case has been open and your review

       of the file[,] has [respondent] made reasonable progress towards correcting the conditions

       that brought the children into care?

               A. No, she has not.




                                               -7-
2020 IL App (2d) 200225


               Q. Is she ready to have one or more of the children brought into care returned to

       her at this time?

               A. No.

               Q. Is it possible to a reasonable degree of certainty consistent with your training

       and expertise possible [sic] to return them within the next six months?

               A. No.

               Q. The next year?

               A. No.

               Q. Could it take up to two years?

               A. It could.”

¶ 18   As for respondent’s supervised visitation with the children, Williams testified that

respondent was inconsistent with the initial weekly visitation. Her visitation decreased to twice a

month and then to once a month. However, beginning in December 2019 (when the permanency

goal was changed to substitute care pending termination of parental rights), respondent maintained

weekly visitation with the children. Williams also testified that respondent brought gifts for the

children sporadically.

¶ 19   On cross-examination, Williams acknowledged that homelessness is a barrier to

completion of services but stated that DCFS provided respondent with transportation to services.

Respondent was employed at Target from June 2019 to August 2019 and subsequently “was close

to having a job but then the transportation to the job fell through.” Accordingly, Williams testified,

the lack of transportation had been an impediment to employment but not to attendance at services,

since DCFS provided transportation for the services.




                                                -8-
2020 IL App (2d) 200225


¶ 20    Following closing argument, the trial court found that the State met its burden of proving

respondent unfit by clear and convincing evidence as to each of the allegations in the motions to

expedite termination of parental rights. The trial court noted that it “heard the testimony of the

witness, considered the exhibits that have been admitted into evidence, considered those non-

hearsay portions of the documents that are part of the court record including previous dispositional

reports, previous permanency reports, previous adjudication reports as well.” The trial court also

stated that it was

        “well familiar with the treatment of all the minors [who] are before the [c]ourt including

        [Ta. A.] and [the] horrific conditions [that] *** the children generally and [Ta. A.]

        specifically found themselves in as a direct result of the conduct of [respondent]

        specifically in this case and secondarily as it related to [the father].”

¶ 21    The trial court found that, although respondent had engaged in some services throughout

the history of this case, she “stopped participating in those services last year and only recently

indicated a willingness to re-engage in some of those services.” Moreover, the trial court found,

respondent “hasn’t completed any of the services that she was directed to complete pursuant to her

service plan.” Rather, she has “done partial completion of some, failed to complete any and is not

currently significantly engaged in any services.” Accordingly, the trial court determined that

respondent was an unfit parent as to the children.

¶ 22    The case proceeded that day to the best-interests phase of the hearing, as to Tr. A. and Ty.

A. Williams testified that Tr. A. and Ty. A. remained in foster care with their relative, who was

willing to provide permanency through adoption. Williams stated that Tr. A. and Ty. A. have a

bond with their foster mother and are part of the extended family. Tr. A. and Ty. A. continue to

see other relatives, as the foster mother is the “hub” of the family. As Williams testified:


                                                  -9-
2020 IL App (2d) 200225


       “They all get together. Everybody goes to [the foster mother’s house]. Everybody gets their

       hair done at [the foster mother’s house.] They go there for holidays. The older siblings

       [(R.A. and Tan. A.)] are actually currently placed with [the foster mother’s son] so they

       continue to have regular visitation. She has them also attend church. The church bus picks

       them up, which is another opportunity where they continue to see their older siblings,

       cousins, et cetera.”

¶ 23   Williams testified that Tr. A. and Ty. A. are “well cared for,” with their educational and

medical needs met. Williams further testified that Tr. A. and Ty. A. are attached to their foster

mother. She explained: “They will cuddle with her, give her hugs. Now they respond well to her

redirection. She’s calm and patient with them. If one of them is upset, she will go and comfort

them.” The foster mother celebrates birthdays and holidays with Tr. A. and Ty. A. and gives them

gifts. Williams further testified that respondent had been inconsistent with visitation and that the

children Tr. A. and Ty. A. did not question it when their visitation with respondent was reduced.

Rather, Tr. A. and Ty. A. consider the foster placement their home. As Williams testified: “This

is their family. They’re comfortable there. They’re doing well there.”

¶ 24   The trial court found, based on Williams’s testimony, that it was in the best interests of Tr.

A. and Ty. A. that respondent’s parental rights be terminated. The trial court stated:

       “All the needs of the minor children are being met in their current placement, [they] feel

       loved, they’re bonded. Description of their family life is that it is, in fact, just that, a family

       and that’s how the children view their current caregivers. Based on that[,] the [c]ourt

       believes that we should proceed at this point in time to permanency to change the goal then

       to adoption.”




                                                 - 10 -
2020 IL App (2d) 200225


The trial court considered the evidence presented during the unfitness and best-interests phases of

the hearing and found that the goal of adoption was in the best interests of Tr. A. and Ty. A. At

the conclusion of the hearing, the State requested leave to file “a typewritten termination order or

the two minors we were able to proceed on today.” The trial court granted the request.

¶ 25    On February 28, 2020, following the termination hearing, the trial court entered a

handwritten order. The handwritten order provided that the State had “proven the allegations in

the petition by clear and convincing evidence,” that respondent was “unfit as alleged in all counts,”

and that Ta. A. “was tortured, and the torture was inflicted by [respondent].” Moreover, the order

provided that it was in the best interests of Tr. A. and Ty. A. to terminate respondent’s parental

rights and to change the goal to adoption. On March 16, 2020, respondent filed separate notices of

appeal in Tr. A.’s and Ty. A.’s cases from the February 28, 2020, judgment.

¶ 26    Subsequently, the trial court issued separate typewritten orders in Tr. A.’s and Ty. A.’s

cases. The orders are identical, with the exception of the identification of the children. The

typewritten orders stated that they were “[e]ntered this 10th day of March, 2020.” However, the

orders were file-stamped on March 25, 2020. In the March 25, 2020, typewritten orders, the trial

court stated that respondent was defaulted for failure to appear and it set forth findings with respect

to respondent’s unfitness, the best interests of Tr. A. and Ty. A., and a basis for expedited

termination of parental rights. 3




        3
            The State’s motions to expedite termination of parental rights and the March 25, 2020,

orders incorrectly reflect Tr. A.’s date of birth as January 3, 2009, rather than March 24, 2015, and

incorrectly reflect Ty. A.’s date of birth as March 24, 2015, rather than April 8, 2017.


                                                - 11 -
2020 IL App (2d) 200225


¶ 27   Regarding respondent’s unfitness, the March 25, 2020, orders provide: “The [c]ourt having

heard and considered the relevant and admissible evidence presented at [the] hearing, relevant

statutory provisions[,] and the arguments of counsel, the [c]ourt finds by clear and convincing

evidence that [respondent] is an unfit person to have a child in that” respondent (1) failed to

maintain a reasonable degree of interest, concern, or responsibility as to Tr. A.’s and Ty. A.’s

welfare (750 ILCS 50/1(D)(b) (West 2018)); (2) was extremely or repeatedly cruel to the sibling

of Tr. A. and Ty. A. (750 ILCS 50/1(D)(e) (West 2018)); (3) committed misconduct toward Tr. A.

and Ty. A. (750 ILCS 50/1(D)(b) (West 2018)); (4) failed to protect Tr. A. and Ty. A. from

conditions within their environment injurious to their welfare (750 ILCS 50/1(D)(g) (West 2018));

(5) failed to make reasonable progress toward the return of Tr. A. and Ty. A. during any nine-

month period following the neglect adjudication (750 ILCS 50/1(D)(m)(ii) (West 2018));

(6) committed misconduct toward Tr. A. and Ty. A. (750 ILCS 50/1(D)(h) (West 2018)); and

(7) was depraved (750 ILCS 50/1(D)(i) (West 2018)).

¶ 28   Regarding the best interests of Tr. A. and Ty. A., the trial court found that, “having heard

and considered the relevant and admissible evidence presented at [the] hearing, relevant statutory

provisions[,] and the arguments of counsel,” it was in the best interests and welfare of Tr. A. and

Ty. A. that the “parental rights and residual parental rights of [respondent and the father] be

terminated with respect to [Tr. A. and Ty. A.], and that [DCFS] remain legal guardians and

custodians of [Tr. A. and Ty. A.] with the power to consent to the adoption of [Tr. A. and Ty. A.].”

¶ 29   Moreover, in the March 25, 2020, orders, the trial court found that expedited termination

of respondent’s parental rights was appropriate in that reasonable efforts at reunification were

provided but were unsuccessful. The trial court stated that there were aggravating circumstances,

including that another child of respondent’s was chronically abused and tortured, with the torture


                                               - 12 -
2020 IL App (2d) 200225


inflicted by respondent, and that this was an extreme case of “the parent’s incapacity to care for

the minor[s], with a poor prognosis for rehabilitation due to a lack of engagement in services.”

Accordingly, the trial court ordered that “the parental rights and residual parental rights of

[respondent] are permanently terminated with respect to [Tr. A. and Ty. A.].”

¶ 30   On our own motion, this court consolidated respondent’s appeals in Tr. A.’s and Ty. A.’s

respective cases.

¶ 31                                       II. ANALYSIS

¶ 32   The Juvenile Court Act of 1987 (Act) sets forth a two-stage process for the involuntary

termination of parental rights. 705 ILCS 405/1-1 et seq. (West 2018). Initially, the State must

establish, by clear and convincing evidence, that the parent is unfit under any single ground set

forth in section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West 2018)). See 705 ILCS 405/2-

29(2), (4) (West 2018); In re J.L., 236 Ill. 2d 329, 337 (2010). If the trial court finds the parent

unfit, the State must then show by a preponderance of the evidence that termination of parental

rights is in the child’s best interests. See 705 ILCS 405/2-29(2) (West 2018); In re D.T., 212 Ill.

2d 347, 367 (2004). We will not disturb a trial court’s findings with respect to parental unfitness

or the child’s best interests unless the findings are against the manifest weight of the evidence.

In re N.B., 2019 IL App (2d) 180797, ¶¶ 30, 43. A decision is against the manifest weight of the

evidence “ ‘only if the opposite conclusion is clearly apparent or the decision is unreasonable,

arbitrary, or not based on the evidence.’ ” Id. ¶ 30 (quoting In re Keyon R., 2017 IL App (2d)

160657, ¶ 16).

¶ 33   Respondent’s appeal centers around her challenge to the trial court’s determinations as to

unfitness and best interests. As a preliminary matter, however, she contends that the trial court

lacked jurisdiction to enter the March 25, 2020, orders in light of the notices of appeal she filed on


                                                - 13 -
2020 IL App (2d) 200225


March 16, 2020, from the February 28, 2020, order. Consequently, respondent contends, the March

25, 2020, orders should be stricken. Regardless, respondent argues, the trial court failed to make

sufficient factual findings in either order to support the termination of her parental rights.

Alternatively, respondent argues that the trial court erred in expediting the termination of her

parental rights.

¶ 34                                       A. Jurisdiction

¶ 35    Respondent’s position is that the trial court lacked jurisdiction to enter the March 25, 2020,

orders, because it was divested of jurisdiction to enter any further substantive orders once she filed

her notices of appeal on March 16, 2020. Initially, we again point out that, although the March 25,

2020, orders included a notation that they were “[e]ntered this 10th day of March, 2020,” the orders

were file-stamped on March 25, 2020. The file-stamped date is the effective date of the orders. See

People v. Hansen, 2011 IL App (2d) 081226, ¶¶ 7-8.

¶ 36    The State’s position is that the trial court had jurisdiction to enter the March 25, 2020,

orders, because the February 28, 2020, order was not a final order. Rather, according to the State,

the March 25, 2020, orders were “the only order[s] that specifically reflect[ ] that respondent’s

parental rights were terminated and thus, [they] appear[ ] to be the final order[s] for purposes of

appeal under Illinois Supreme Court Rules 272 and 303.” See Ill. S. Ct. R. 272 (eff. Jan. 1, 2018);

R. 303 (eff. July 1, 2017). Thus, the State argues, respondent’s notices of appeal were premature

and should be treated as filed after the entry of the March 25, 2020, orders. See Ill. S. Ct. R.

303(a)(1) (eff. July 1, 2017) (providing, inter alia, that “[a] notice of appeal filed after the court

announces a decision, but before the entry of the judgment or order, is treated as filed on the date

of and after the entry of the judgment or order”).

¶ 37    The State’s reliance upon Rule 272 is misplaced. Rule 272 provides in relevant part,


                                                - 14 -
2020 IL App (2d) 200225


                “If at the time of announcing final judgment the judge requires the submission of a

        form of written judgment to be signed by the judge ***, the clerk shall make a notation to

        that effect and the judgment becomes final only when the signed judgment is filed. If no

        such signed written judgment is to be filed, the judge or clerk shall forthwith make a

        notation of judgment and enter the judgment of record promptly, and the judgment is

        entered at the time it is entered of record.” Ill. S. Ct. R. 272 (eff. Jan. 1, 2018).

¶ 38    The procedure set forth in Rule 272 is not what happened in this case. Here, at the

conclusion of the February 28, 2020, termination hearing, the trial court set forth its oral ruling as

to respondent’s unfitness. Although the trial court granted the State’s request to provide a

typewritten order, the trial court did not “require[ ] the submission of a form of written judgment

to be signed by the judge” as set forth in Rule 272. Id. Rather, the trial court entered a handwritten

order on February 28, 2020, providing that the State had met its burden of proving by clear and

convincing evidence that respondent was unfit and that it was in the best interests of Tr. A. and

Ty. A. to terminate respondent’s parental rights and to change the goal to adoption. Respondent’s

parental rights were then terminated.

¶ 39    Thus, the issue is not that respondent’s notice of appeal was premature. Respondent timely

filed notices of appeal on March 16, 2020, from the February 28, 2020, order. The issue is whether

the trial court retained jurisdiction to enter the March 25, 2020, orders. Generally, the filing of a

notice of appeal divests the trial court of jurisdiction to enter any further substantive orders. Chavin

v. General Employment Enterprises, Inc., 222 Ill. App. 3d 398, 405 (1992). However, “[o]rders

entered after the filing of the notice of appeal are valid if the substantive issues on appeal are not

altered so as to present a new case to the appellate court.” Jill Knowles Enterprises, Inc. v. Dunkin,

2017 IL App (2d) 160811, ¶ 25. Accordingly, a subsequent order that is merely explanatory and


                                                 - 15 -
2020 IL App (2d) 200225


does not change the substance of the earlier order is a valid exercise of the trial court’s jurisdiction.

Chavin, 222 Ill. App. 3d at 405. Respondent argues that the trial court substantively revised the

February 28, 2020, order in its March 25, 2020, orders by setting forth findings as to respondent’s

unfitness that were distinct from the previous findings. We disagree under the facts of this case.

¶ 40    At the conclusion of the February 28, 2020, termination hearing, the trial court set forth its

oral ruling, based upon its consideration of the evidence, that the State had met its burden of

proving respondent unfit by clear and convincing evidence as to each of its allegations. In doing

so, the trial court noted its familiarity with respondent’s treatment of the children and the “horrific

conditions” in which respondent’s conduct placed the children, as well as respondent’s failure to

complete the services set forth in the service plan. While the trial court granted the State’s request

to provide a typewritten order, the trial court also entered a handwritten order on February 28,

2020, providing that the State had met its burden of proving the allegations in the petition by clear

and convincing evidence that respondent was “unfit as alleged in all counts”—referring to the

seven counts alleged in the State’s motions to expedite termination of parental rights.

¶ 41    In the March 25, 2020, typewritten orders, the trial court likewise found by clear and

convincing evidence that respondent was unfit and it specifically set forth seven enumerated

statutory grounds upon which the unfitness determination was based—seemingly tracking the

seven counts alleged in the State’s motions to expedite termination of parental rights. Respondent,

however, points to distinctions between the allegations in the State’s motions and the enumerated

grounds set forth in the March 25, 2020, orders. Namely, (1) the State alleged repeated or

continuous and substantial neglect of Tr. A. and Ty. A. (count II) and repeated or continuous failure

to provide Tr. A. and Ty. A. with adequate food, clothing, or shelter although physically and

financially able (count VII), yet in the March 25, 2020, orders, the trial court did not include


                                                 - 16 -
2020 IL App (2d) 200225


findings with respect to these allegations; (2) the State alleged extreme or repeated cruelty to Tr.

A. and Ty. A. (count III), yet in the March 25, 2020, orders, the trial court found extreme or

repeated cruelty to their sibling; (3) the State alleged the commission of misconduct toward Tr. A.

and Ty. A. pursuant to one statutory subsection (count V), yet in the March 25, 2020, orders, the

trial court found the commission of misconduct toward Tr. A. and Ty. A. pursuant to two statutory

subsections; and (4) the State did not allege that respondent failed to make reasonable progress

toward the return of Tr. A. and Ty. A. during any nine-month period following the neglect

adjudication, yet in the March 25, 2020, orders, the trial court found that respondent failed to make

reasonable progress toward the return of Tr. A. and Ty. A. during any nine-month period following

the neglect adjudication.

¶ 42   However, the distinctions apparent in the March 25, 2020, orders did not change the

substance of the February 28, 2020, ruling so as to present a new case to this court. See Chavin,

222 Ill. App. 3d at 405. In both the February 28, 2020, and the March 25, 2020, orders, the trial

court ruled that the State met its burden of proving respondent unfit by clear and convincing

evidence. In the March 25, 2020, orders, the trial court provided further explanation with respect

to its finding in the February 28, 2020, order that respondent was “unfit as alleged in all counts.”

Thus, while we highlight the importance of precision in such an order, we cannot say that the

March 25, 2020, orders substantively revised the prior order so as to present a new case on review.

¶ 43   This is particularly so where the State’s motions to expedite termination of respondent’s

parental rights included seven counts, with each count alleging that respondent was an unfit parent

on a separate statutory ground. Only one statutory ground is necessary to prove that a parent is

unfit. See 750 ILCS 50/1(D) (West 2018). Therefore, “[w]hen parental rights are terminated based

upon clear and convincing evidence of a single ground of unfitness, the reviewing court need not


                                               - 17 -
2020 IL App (2d) 200225


consider additional grounds for unfitness cited by the trial court.” In re Tiffany M., 353 Ill. App.

3d 883, 891 (2004). Rather, we may affirm the trial court’s judgment where the evidence supports

a finding of unfitness as to any one of the alleged grounds. See In re Nicholas C., 2017 IL App

(1st) 162101, ¶ 20.

¶ 44    Respondent’s argument that the trial court substantively revised the February 28, 2020,

order in the March 25, 2020, orders pertains to only counts II, III, V, and VII of the State’s motions

to expedite termination of respondent’s parental rights. The State, however, maintains that,

although it sufficiently proved all grounds alleged, we may affirm on the statutory grounds set

forth in the remaining counts—count I (failure to maintain a reasonable degree of interest, concern,

or responsibility as to Tr. A.’s and Ty. A.’s welfare), count IV (failure to protect Tr. A. and Ty. A.

from conditions within the environment injurious to their welfare), and count VI (depravity). We

agree, as the record demonstrates no basis upon which to conclude that the trial court’s

determinations with respect to respondent’s unfitness on these counts were against the manifest

weight of the evidence.

¶ 45    Moreover, as detailed below, we hold that the trial court’s determinations as to

respondent’s unfitness were not against the manifest weight of the evidence, even without

consideration of the explanatory findings set forth in the March 25, 2020, orders. Accordingly,

respondent’s argument that the trial court lacked jurisdiction to enter the March 25, 2020, orders

does not provide a basis for relief in this court.

¶ 46                                         B. Unfitness

¶ 47    Respondent argues that the trial court failed to make sufficient factual findings to support

the trial court’s determinations as to parental unfitness. Respondent likens this case to In re B’Yata

I., 2013 IL App (2d) 130558. There, the trial court found that the State met its burden of proving


                                                 - 18 -
2020 IL App (2d) 200225


the respondent unfit by clear and convincing evidence, yet the court made no oral or written factual

findings to support its unfitness determination. Id. ¶ 34. We held that the trial court’s failure to set

forth a factual basis for its decision precluded any meaningful appellate review of the

determination. Id. We also pointed out that our review was impeded by the lack of factual findings,

as the evidence was not “ ‘overwhelming and undisputed.’ ” Id. ¶¶ 33, 41 (quoting In re Richard

H., 376 Ill. App. 3d 162, 166 (2007)).

¶ 48    In contrast, here, even without consideration of the findings set forth in the March 25, 2020,

orders, the trial court’s findings as to respondent’s unfitness were sufficient to allow meaningful

appellate review. Following the unfitness phase of the termination proceeding on February 28,

2020, the trial court made several oral findings, including that it was “well familiar with the

treatment of all the minors” and the “horrific conditions” in which the children found themselves

as a direct result of respondent’s conduct. The trial court found that respondent had only recently

indicated a willingness to reengage in services after her participation in them had ceased the prior

year. The trial court further found that respondent had not “completed any of the services that she

was directed to complete pursuant to her service plan.” Rather, she had “done partial completion

of some, failed to complete any and is not currently significantly engaged in any services.” In

addition to its oral findings, the trial court entered the handwritten order on February 28, 2020,

finding that Tr. A.’s and Ty. A.’s sibling “was tortured, and the torture was inflicted by

[respondent].” Accordingly, respondent presents no persuasive basis upon which to hold that the

trial court failed to make sufficient factual findings to support its unfitness determinations.

¶ 49    Moreover, unlike in B’Yata I., there was ample evidence in the record to support the trial

court’s determinations as to respondent’s unfitness. As discussed, only one statutory ground is

necessary to prove that a parent is unfit. See 750 ILCS 50/1(D) (West 2018). We turn to the


                                                 - 19 -
2020 IL App (2d) 200225


statutory grounds set forth in counts I, IV, and VI of the State’s motions to expedite termination

of parental rights, as the State maintains that we may affirm on each of these grounds.

¶ 50   Count I alleged failure to maintain a reasonable degree of interest, concern, or

responsibility as to Tr. A.’s and Ty. A.’s welfare. 750 ILCS 50/1(D)(b) (West 2018). A parent is

not fit merely because the parent has shown some interest in or affection for a child. See In re M.J.,

314 Ill. App. 3d 649, 657 (2000). Rather, the interest, concern, and responsibility must be

objectively reasonable. Id. Failure of a parent to comply with the directives of a service plan “is

tantamount to objectively unreasonable interest, concern, or responsibility as to the child’s

welfare.” Id.

¶ 51   Here, the service plans and Williams’s testimony at the unfitness hearing established

respondent’s failure to comply with the goals set forth in her service plans. The goals for

respondent included to learn protective factors to keep her children safe, cooperate with DCFS and

service providers, demonstrate a renewed interest in meeting her children’s needs, and refrain from

drug use. Respondent repeatedly received an “unsatisfactory” rating for these goals. Respondent

was referred for counseling and was unsatisfactorily discharged from the services after attending

4 of the 13 recommended sessions. A psychological evaluation was recommended and scheduled

three times, but respondent never attended. She also failed to follow through with a recommended

psychiatric evaluation. In light of respondent’s substance abuse, positive drug screens, and failure

to appear for services, an evaluation for substance abuse was recommended. Transportation was

arranged, but respondent failed to appear. While respondent initially attended parenting classes,

she ultimately failed to make satisfactory progress, and her visitation with the children was

inconsistent. Accordingly, in light of the evidence in the record, there is no basis upon which to




                                                - 20 -
2020 IL App (2d) 200225


conclude that the trial court’s findings of unfitness on count I were against the manifest weight of

the evidence.

¶ 52   Count IV alleged failure to protect Tr. A. and Ty. A. from conditions within the

environment injurious to their welfare. 750 ILCS 50/1(D)(g) (West 2018). A court may consider

the initial circumstances that led to the child’s removal, although it may not consider facts that

occurred after the child was in DCFS custody. See In re C.W., 199 Ill. 2d 198, 218-20 (2002).

Here, as discussed, the facts that led to Tr. A.’s and Ty. A.’s removal from respondent’s care were

egregious. As the trial court noted, respondent’s conduct placed the children in “horrific

conditions.” Moreover, the record reflected respondent’s failure to understand the severity of the

prior neglect. There is simply no evidence in the record upon which to conclude that the trial

court’s findings of unfitness on this count were against the manifest weight of the evidence.

¶ 53   Count VI alleged depravity. 750 ILCS 50/1(D)(i) (West 2018). Depravity has been defined

as “ ‘an inherent deficiency of moral sense and rectitude.’ ” In re J.A., 316 Ill. App. 3d 553, 561

(2000) (quoting Stalder v. Stone, 412 Ill. 488, 498 (1952)). “Depravity of a parent may be shown

by a series of acts or a course of conduct that indicates a moral deficiency and an inability to

conform to accepted morality.” In re Dawn H., 281 Ill. App. 3d 746, 757 (1996). The record

demonstrates that Tr. A. and Ty. A. were found living in the home under horrendous conditions.

As the State argued in closing at the unfitness-phase of the termination hearing, Tr. A.’s and Ty.

A.’s sibling was denied “the bare minimum of humanity.” The record demonstrates that, rather

than addressing the severity of her conduct, respondent avoided counseling and treatment, resisted

assistance, lacked stability in housing or income, and failed to take steps to correct those

conditions. Again, there is no evidence in the record upon which to conclude that the trial court’s

findings of unfitness on this count were against the manifest weight of the evidence.


                                               - 21 -
2020 IL App (2d) 200225


¶ 54   In sum, based upon our review of the record, we cannot say that the trial court’s

determinations as to respondent’s unfitness were unreasonable, arbitrary, or not based on the

evidence, or that an opposite conclusion is clearly apparent.

¶ 55                                      C. Best Interests

¶ 56   Respondent likewise argues that the trial court failed to make findings of fact sufficient to

support the best-interests determinations. The focus of a termination proceeding shifts to the child

following a finding of unfitness. In re Davon H., 2015 IL App (1st) 150926, ¶ 75. “The issue is no

longer whether parental rights can be terminated; the issue is whether, in light of the child’s needs,

parental rights should be terminated.” (Emphases in original.) D.T., 212 Ill. 2d at 364. The parent’s

interest in maintaining the parent-child relationship must yield to the child’s interest in a stable,

loving home life. Id. Accordingly, at the best-interests stage, the following factors must be

considered in the context of the child’s age and developmental needs: (1) the child’s physical

safety and welfare; (2) the development of the child’s identity; (3) the child’s background and ties;

(4) the child’s sense of attachments; (5) the child’s wishes and long-term goals; (6) the child’s

community ties; (7) the child’s need for permanence, including the need for stability and continuity

of relationships with parent figures, siblings, and other relatives; (8) the uniqueness of every family

and child; (9) the risks attendant to entering and being in substitute care; and (10) the preferences

of the persons available to care for the child. 705 ILCS 405/1-3(4.05) (West 2018).

¶ 57   Here, following the best-interests hearing, the trial court found, based on Williams’s

testimony, that it was in the best interests of Tr. A. and Ty. A. that respondent’s parental rights be

terminated. In this regard, the trial court noted, “All the needs of the minor children are being met

in their current placement, feel loved, they’re bonded. Description of their family life is that it is,

in fact, just that, a family and that’s how the children view their current caregivers.”


                                                - 22 -
2020 IL App (2d) 200225


¶ 58   Respondent contends that the trial court’s best-interests determinations were against the

manifest weight of the evidence because the court considered only one factor—Tr. A.’s and Ty.

A.’s sense of attachments—and failed to consider the other statutory factors. We disagree. The

trial court’s best-interests determinations “need not contain an explicit reference to each of [the

statutory] factors, and we need not rely on any basis used by the trial court in affirming its

decision.” Davon H., 2015 IL App (1st) 150926, ¶ 78.

¶ 59   Here, the record supports the trial court’s best-interests determinations. The evidence at the

hearing established that Tr. A. and Ty. A. were placed together in the care of a relative and have

been in that placement since August 2018. Williams testified that Tr. A. and Ty. A. have a bond

with their foster mother and have continued interaction with their other siblings and extended

family. Moreover, Williams testified, the children are “well cared for,” with their educational and

medical needs met. They are attached to their foster mother and receive direction, affection, and

comfort from her. Williams further testified that respondent had been inconsistent with visitation

and that Tr. A. and Ty. A. did not question it when their visitation with respondent was reduced.

Rather, they consider the foster placement their home. As Williams explained: “This is their

family. They’re comfortable there. They’re doing well there.” Accordingly, based upon our review

of the record, we cannot say that the trial court’s determinations that it was in the best interests of

Tr. A. and Ty. A. to terminate respondent’s parental rights were unreasonable, arbitrary, or not

based on the evidence, or that an opposite conclusion is clearly apparent.

¶ 60                                 D. Expedited Termination

¶ 61   Alternatively, respondent argues that the trial court erred in expediting the termination of

her parental rights. Section 1-2(1) of the Act (705 ILCS 405/1-2(1) (West 2018)) sets forth a

nonexhaustive list regarding when it might be appropriate for the State to seek expedited


                                                - 23 -
2020 IL App (2d) 200225


termination of parental rights. In re Tyianna J., 2017 IL App (1st) 162306, ¶ 63. The list includes,

similar to the State’s allegations here, that the child or another child of the respondent was tortured

or chronically abused and that the case was an extreme one in which the respondent’s incapacity

to care for the child, combined with an extremely poor prognosis for treatment rehabilitation,

justified expedited termination. See 705 ILCS 405/1-2(1) (West 2018).

¶ 62   The Act further provides that parental rights may be terminated in an expedited manner at

the initial dispositional hearing, provided that the following conditions are met: (1) the original or

amended petition for adjudication of wardship contains a request for termination of parental rights

and the appointment of a guardian with the power to consent to adoption; (2) the trial court must

find, by a preponderance of the evidence introduced or stipulated to at an adjudicatory hearing, the

abuse, neglect, or dependency of the minor; (3) the trial court must find, on the basis of clear and

convincing evidence admitted at the adjudicatory hearing, that the parent is unfit; and (4) the trial

court must determine, in accordance with the rules of evidence for dispositional proceedings, that

it is in the best interests of the minor and the public for the minor to be made a ward of the court,

that reasonable reunification efforts are inappropriate or were unsuccessful, and that termination

of parental rights and the appointment of a guardian with the power to consent to adoption is in

the minor’s best interests. 705 ILCS 405/2-21(5) (West 2018); Tyianna J., 2017 IL App (1st)

162306, ¶¶ 45, 72.

¶ 63   Respondent argues that the State was precluded from proceeding on its motion to expedite

termination of parental rights, because neither the original nor the amended petition for

adjudication of wardship contained a request for termination of parental rights and the appointment

of a guardian with the power to consent to adoption. Moreover, respondent argues, the trial court




                                                - 24 -
2020 IL App (2d) 200225


failed to comply with the conditions for expedited termination outlined in section 2-21(5) of the

Act (705 ILCS 405/2-21(5) (West 2018)).

¶ 64   However, while the State styled its motions as expedited, the record demonstrates that the

trial court did not in fact terminate respondent’s parental rights in an expedited fashion. The

conditions for expedited termination apply when the trial court terminates parental rights at the

initial dispositional hearing. Id.; see also 705 ILCS 405/2-23(7) (West 2018)) (“The Court may

terminate the parental rights of a parent at the initial dispositional hearing if all of the conditions

in subsection (5) of Section 2-21 are met.”). Respondent’s parental rights were not terminated at

the dispositional hearing that occurred on March 29, 2019. Indeed, the State did not even request

to expedite termination of respondent’s parental rights until it filed its motions to expedite

termination of parental rights on December 12, 2019, and December 13, 2019. Throughout the

entirety of the case, DCFS continued to offer services to respondent through service plans. The

termination hearing did not occur until February 28, 2020. Accordingly, the record demonstrates

that the termination of respondent’s parental rights was not expedited, as she argues. Thus,

respondent provides no basis for reversal on the ground of failure to comply with the requirements

for expedited termination of parental rights.



¶ 65                                     III. CONCLUSION

¶ 66   For the reasons set forth above, we affirm the judgment of the circuit court of De Kalb

County.

¶ 67   Affirmed.




                                                - 25 -
2020 IL App (2d) 200225



                                   No. 2-20-0225


Cite as:                  In re Tr. A., 2020 IL App (2d) 200225


Decision Under Review:    Appeal from the Circuit Court of De Kalb County, Nos. 18-JA-46,
                          18-JA-47; the Hon. Ronald Matekaitis, Judge, presiding.


Attorneys                 Amanda C. Wielgus, of Klein, Stoddard, Buck & Lewis, LLC, of
for                       Sycamore, for appellant.
Appellant:


Attorneys                 Richard D. Amato, State’s Attorney, of Sycamore (Patrick
for                       Delfino, Edward R. Psenicka, and Stephanie Hoit Lee, of State’s
Appellee:                 Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                        - 26 -